___________

                                      No. 95-3121
                                      ___________

Glenn R. Waite,                             *
                                            *
                Appellant,                  *   Appeal from the United States
                                            *   District Court for the
     v.                                     *   District of Nebraska.
                                            *
Robert O. Hippe; James A.                   *           [UNPUBLISHED]
Snowden; Robert P. Chaloupka;               *
Alyce Maupin, R.N.,                         *
                                            *
                Appellees.                  *


                                      ___________

                        Submitted:     May 3, 1996

                             Filed:   May 9, 1996
                                      ___________

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     In this 42 U.S.C. § 1983 action, Glenn R. Waite appeals the district
court's1 dismissal of his claims against one defendant, and the district
court's2 grant of summary judgment to the remaining defendant.            Having
carefully reviewed the record and the parties' briefs, we conclude that no
error of law or fact appears and that an opinion would lack precedential
value.       Accordingly, we affirm.    See 8th Cir. R. 47B.




         1
       The Honorable Thomas M. Shanahan, United States District
Judge for the District of Nebraska.
     2
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-